DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claim 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over Foster et al., (US-2009/0212407) in view of Or-Bach et al., US-2017/0294415.
Regarding claim 19. Foster discloses a method for fabricating a three-dimensional (3D) system on a chip (SoC) (abstract, paragraph11, to form an interconnected 3-system; see figure12, paragraph106, die/chip100), the method comprising: assembling a Layer-(k) two-dimensional (2D) die array (die100 on layer 104, paragraph 106, as a 1x1array) onto a Layer-(k-1) 2D-die array (die100 on layer 105, see figure12) of a Layer-(k-1) wafer (paragraph76, chip20 to penetrate to the underlying integrated circuit device wafer10; see figure12, therefore the underlying structure of chip/die 100 is a wafer), wherein said k is a positive integer number greater than1 (see figure12, k as 2), wherein said 2D-die array comprises a single island of 2D-die that forms a contiguous group of 2D die or multiple islands of 2D die (single 2D die, see figure 12).
Foster fails to explicitly disclose said Layer-(k-1) wafer is populated with 2D-dies; wherein said 2D-dies have a thickness less than 10 micrometers.
In the same field of endeavor, Or-Bach teaches a semiconductor device (abstract) comprising 2d-dies on a wafer (figure2a, openings for dies 212 on wafer 200; [0038]), said 2D-dies have a thickness less than 10 micrometers (paragraph65, the upper second die 514 and third die 516 could have a thickness of less than 10 micron).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Or-Bach for the purpose of increasing function and performance of the device (Or-Bach, [0003]). 

       Allowable Subject Matter
4.	Claims 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)    Claim 20 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein said assembly is performed to achieve one of the following: sub-100nm overlay, sub-50nm overlay, sub- 30nm overlay, sub-20nm overlay, sub-10nm overlay and sub-5nm overlay between each 2D-die of a Layer-(k) wafer and the corresponding 2D-die of said Layer-(k-1) wafer.

(B)    Claim 21 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein said 2D-dies comprise access holes for etchants to release said 2D-dies from said Layer-(k-1) wafer.

 (C)    Claim 23 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein said SoC comprises an application specific integrated circuit (ASIC) system, wherein said ASIC system comprises logic and memory circuitry designed and manufactured in three dimensions (3D) using a pick-and-place method, which allows precision overlay of said logic and memory circuitry.

5.  	Claims 1-18, 27-30 allowed.
                                                                         Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance:
7. 	Regarding claims 1-9, the prior art failed to disclose or reasonably suggest wherein said 2D-die array comprises a single 2D-die, a single island of 2D-die that forms a contiguous group of 2D die or multiple islands of 2D die; and deploying a fluid allowing lubricated relative motion between said Layer-(k) 2D-die array and said Layer-(k-1) 2D-die array, wherein said fluid allows precision overlay of said Layer-(k) and Layer-(k-1) 2D-die arrays, wherein said overlay comprises a difference between a vector position of points on said Layer-(k) 2D-die array and a vector position of corresponding points on said Layer-(k-1) 2D-die array.  

8. 	Regarding claims 10-18, the prior art failed to disclose or reasonably suggest wherein said Layer-(k-1) wafer is populated with 2D- dies, wherein said k is a positive integer number greater than 1, wherein said 2D-die array comprises a single island of 2D-die that forms a contiguous group of 2D die or multiple islands of 2D die; and providing an encapsulation layer for protecting 2D-dies in each of Layer-(k) wafer and said Layer-(k-1) wafer from etchants used during a pick-and-place process.  

9. 	Regarding claims 27-30, the prior art failed to disclose or reasonably suggest wherein said software comprises a netlist partitioning algorithm to partition a 3D design netlist into 2D modules, wherein each of said 2D modules comprises logic cells to be placed on different layers of a 3D SoC stack, wherein each of said 2D modules comprises input/output ports placed anywhere in said 2D module, wherein said 2D EDA solutions are used to perform one or more of the following: synthesis, 3D placement aware synthesis, placement, clock tree synthesis (CTS), routing, design verification and signoff analysis.  
                                                               Response to Arguments

10.      Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
Applicant contends that “No motivation to modify Foster’s disclosure”. 
 This argument is not persuasive. The Foster’s reference disclosed in [0009] that in the pursuit of reduced cost and size of electronics systems, a clear direction for development is 3D. Chip stacking is becoming an increasingly important way to reduce volumes. It is highly desirable to extend interconnection of semiconductor dice vertically without limit. That is, one dice is attached above a second, and so on to form a 3-D stack. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Or-Bach for the purpose of increasing function and performance of the device (Or-Bach, [0003]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899